Citation Nr: 1343087	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  Service connection for bilateral hearing loss was initially denied by rating decision of October 2006.  The Veteran did not appeal that denial within one year of notice of the RO denial.  The claim became final.  The RO reopened the claim in August 2011 and denied the claim on the merits.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.   

The issue of entitlement to service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by rating decision of October 2006.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the October 2006 notice of the denial.  

2.  Evidence received subsequent to the October 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral hearing loss.  


CONCLUSION OF LAW

1.  The October 2006 RO decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).  

2.  Evidence submitted subsequent to the October 2006 denial of service connection for bilateral hearing loss is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  When a Veteran seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991);Barnett v. Brown(Fed. Cir. 1996) , 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366  (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98(1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.  

The Veteran's claim for service connection for bilateral hearing loss was denied by rating decision of October 2006.  In that decision, the RO found that the Veteran had normal hearing at service discharge.  According to the examiner, damage is done at the time of exposure to noise.  Therefore, a normal audiogram performed subsequent to the noise exposure would verify that any hearing loss would have recovered without permanent loss.  

The Veteran was notified of the denial of service connection in a letter of October 2006 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between October 2006 and October 2007, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The October 2006 rating decision therefore became final.  

The Veteran filed in February 2011 to reopen the claim for service connection for bilateral hearing loss.  An August 2011 rating decision continued to deny the claim.  In this rating decision, the RO decided the claim on a de novo basis, finding normal hearing on entrance and separation examinations from service and that it was therefore less likely as not that the Veteran's current hearing loss was a result of his military service.  

The evidence received since the October 2006 rating decision includes a VA examination dated July 2011, VA outpatient treatment reports, and testimony from a videoconference hearing before the undersigned VLJ in May 2013.  

The Veteran underwent a VA examination in July 2011.  The examination showed evidence of bilateral hearing loss.  The history indicated that the Veteran had normal hearing on enlistment and separation examinations.  The examination report also indicated that the Veteran was service-connected for tinnitus based on acoustic trauma noise exposure in service.  However, the examiner stated that permanent hearing loss occurs at the time one is exposed to the noise and a normal audiogram subsequent to noise exposure would verify that any hearing exposed to noise had recovered without permanent loss.  The evidence is new because it was a new VA examination which was not previously before decisionmakers.  This examination report is not material because it is cumulative of the October 2006 VA examination report, which also indicated that if the Veteran had normal hearing at separation, his hearing recovered with permanent hearing loss.  Therefore, this VA examination is not new and material.  

The Veteran's VA treatment reports of March 2012 to April 2012 is also not new and material.  This evidence, indicative of fitting for hearing aids, is new as it was not previously before decisionmakers, but it is not material.  This evidence shows the Veteran has hearing loss, but it does not show that the hearing loss is related to service.  Therefore, it does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the evidence is not new and material.  

Finally, the videoconference hearing of May 2013 is new and material evidence.  The Veteran and his spouse provided hearing testimony in connection with this claim.  Specifically, the Veteran's spouse testified that she has known the Veteran since prior to service, and that his hearing since he returned from Vietnam has continuously deteriorated.  The Veteran also testified that he did not have a hearing test on separation from service and that he was exposed to artillery fire on a nearly daily basis for nine months in Vietnam.  He also testified that his hearing loss has been chronic since service.  This testimony is new as the Veteran's spouse had not previously indicated that the Veteran's hearing had been continuously deteriorating since his return from Vietnam.  This statement is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, of record, it would at least trigger the Secretary's duty to assist by providing an additional medical opinion. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the videoconference hearing testimony to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review. 


ORDER

New and material evidence to reopen the claim for service connection for bilateral hearing loss, having been received, the claim, to this extent, is granted.  


REMAND

The Veteran claims service connection for bilateral hearing loss based upon service incurrence.  He gave a history of artillery training in Hawaii and nine months of noise exposure to guns, artillery, generators, tanks, jet engines, helicopters, 105 cannons, heavy machinery, mortar, Armored Personnel Carriers, and machine guns, during his service in Vietnam.  He was attached to an Artillery unit and this was a nearly daily exposure to noise at that time.  

In April 2011, the Veteran underwent a VA audiology examination.  He reported exposure to noise with no hearing protection on a nearly daily basis while serving in Vietnam.  The examination also noted that the Veteran had tinnitus, for which he is service-connected, which can be a symptom of hearing loss, and a previous VA examination indicated that it was at least as likely as not caused or the result of the Veteran's military noise exposure.  However, the examiner indicated that his diagnosed bilateral hearing loss was less likely as not caused by the Veteran's military noise exposure.  As hearing loss damage is done when exposed to noise, a normal audiogram (at separation) would verify that the hearing had recovered without permanent loss.  . Emphasis was placed on the Veteran's enlistment and separation examinations which showed normal hearing.  However, the Veteran has indicated on more than one occasion, that he did not have an audiogram upon separation from service.  The provisions of 38 C.F.R. § 4.2 indicated that if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.

As the statements made as to the opinion rendered as to the etiology of the Veteran's tinnitus and bilateral hearing loss are inconsistent, the Veteran warrants another VA audiology examination in connection with this claim.  Also, fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA audiology and ENT examination(s), including an audiogram and Maryland CNC speech recognition test, to determine the nature, severity, and etiology of any current bilateral hearing loss the Veteran may have.  All indicated testing and studies should be made.  

The examiner(s) are then requested to indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is etiologically related to service, especially any acoustic trauma sustained during service, and specifically taking into consideration his MOS and service in Vietnam with artillery and the use of no hearing protection.  The examiner(s) should also take into consideration any findings as related to his exposure to helicopters, cannons, artillery, machine guns, APCs, tanks, and the constant nearly daily nature of this noise exposure for nine months.  Also, the testimony of the Veteran that he did not have an audiology examination at separation from service and his spouse's testimony that his hearing has been continuously deteriorating since his return from Vietnam should be considered.  The examiner should also address that the Veteran's tinnitus has been service-connected due to his acoustic noise exposure in Vietnam when considering his claim of hearing loss for the same exposure and period of time.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  


2.  The RO/AMC should review the claims file.  If any development is incomplete, the RO/AMC should take corrective action before readjudicating the claim. See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  If the claim on appeal is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


